Berdon, J.,
dissenting in part and concurring in part. I dissent because I do not believe that General Statutes § 31-51bb permits an employee, who voluntarily submits to and actively participates in an arbitration proceeding, subsequently to pursue an independent judicial remedy on the same subject matter.
The majority’s interpretation of § 31-51bb violates established principles of statutory construction for several reasons. First, the plain language of § 31-51bb requires only that the employee shall not “be denied the right to pursue, in a court of competent jurisdiction, a cause of action arising under the state or federal constitution or under a state statute solely because the employee is covered by a collective bargaining agreement.” Section 31-51bb merely states that the employee is not bound by a collective bargaining grievance procedure, but may pursue his constitutional or statutory claims directly in court. The statute does not give the employee the right to elect to pursue a collective bargaining remedy such as the arbitration in the present action, and then ignore the outcome. The majority’s interpretation of § 31-51bb would allow the employee to bring an independent action against the employer, even if the employee had succeeded in the arbitration proceeding but was not satisfied with the monetary award. “In the interpretation of a statute, a radical departure from an established policy cannot be implied. It must be expressed in unequivocal language.” (Internal quotation marks omitted.) Iacomacci v. Trumbull, 209 Conn. 219, 222, 550 A.2d 640 (1988).
Second, the majority acknowledges that although the legislature intended to overrule this court’s decision in Kolenberg v. Board of Education, 206 Conn. 113, 536 A.2d 577, cert. denied, 487 U.S. 1236, 108 S. Ct. 2903, *495101 L. Ed. 2d 935 (1988), it “unquestionably swept more broadly than was required ...” and in doing so overturned established principles of collateral estoppel. That sweep, however, was not accomplished by the precise language of § 31-51bb but only by the judicial gloss placed upon it by the majority. In doing so, the majority ignores long established principles of statutory interpretation requiring that a “ ‘statute should not be construed as altering the common law rule, farther than the words of the statute import, and should not be construed as making any innovation upon the common law which the statute does not fairly express.’ ” Dart & Bogue Co. v. Slosberg, 202 Conn. 566, 573, 522 A.2d 763 (1987).
Finally, the majority acknowledges that its decision, which permits an employee to avoid an adverse outcome in an arbitration proceeding but binds an employer, may violate the open courts provision of our state constitution. Motor Vehicle Manufacturers Assn. of the United States, Inc. v. O’Neill, 212 Conn. 83, 88-89, 561 A.2d 917 (1989) (striking down the compulsory lemon law that authorized consumers, but not manufacturers, to arbitrate disputes before panels created by the department of consumer protection and that authorized consumers, but not manufacturers, to avoid unfavorable arbitration outcomes and bring the same claim before the court). When interpreting a statute, we must “follow the ‘golden rule of statutory interpretation’ . . . that the legislature is presumed to have intended a reasonable, just and constitutional result.” (Citations omitted; emphasis added.) Sanzone v. Board of Police Commissioners, 219 Conn. 179, 187, 592 A.2d 912 (1991).
Disregarding these concerns, the majority holds that an employee may pursue a cause of action in the Superior Court, despite the voluntary submission of the claim to final arbitration. Since the legislature has failed *496to provide specifically that employees may have two bites of the apple, I am reluctant to read into the plain language of the statute a result that undermines sound principles of statutory construction, collateral estoppel, and constitutional law.
I have a further concern. The majority, through statutory construction, has tipped that delicate procedural balance for resolving grievances between organized labor and management, by giving the employee an advantage not envisioned by the clear mandate of the legislation. The grievance procedure was bargained for by both labor and management in order to create the necessary harmony for the interests of society. Just last year, Justice Borden, writing for a unanimous court, recognized the societal benefits of “an orderly and efficient system of dispute resolution in the public sector in the form of union grievance procedures set forth in a collective bargaining agreement, with benefits inuring to both employer and employee.” Tedesco v. Stamford, 222 Conn. 233, 244, 610 A.2d 574 (1992). This has equal application to employment in the private sector.
I also write separately to endorse the procedural activism employed by the majority in this case. The plaintiff in this case failed to raise his claim under § 31-51bb both in the trial court and initially before this court. We, on our own, raised the applicability of § 31-51bb and ordered the parties to submit supplemental briefs. Accordingly, the majority has decided this case on the basis of a claim that was never raised in the trial court and was raised in this court only as a result of our direction. Although I do not agree with the majority’s interpretation of § 31-51bb, I applaud the procedural route employed in this case. We may now employ this procedure in other cases as justice demands. Certainly, if we may use this newly established procedure to achieve justice on behalf of civil litigants, where *497only money is involved, we must do likewise when an individual’s liberty is at stake.1
I respectfully dissent to the majority’s interpretation of § 31-51bb, but concur with the procedural route adopted to review the statute.

 Indeed, the majority goes much farther in this case than the Vermont Supreme Court in State v. Jewett, 146 Vt. 221, 500 A.2d 233 (1985). In Jewett, the issue was raised by the defendant on appeal, but inadequately briefed. As noted above, we raised the issue of General Statutes $ 31-51bb on our own. The court in Jewett noted the following: “The path of caution, however, is not the path of timidity. When a state constitutional issue is squarely raised on appeal, and it appears the issue has possible merit, if the briefing is inadequate, we will order a rebriefing or address the issue. Otherwise it will seem that we are ‘decided only to be undecided, resolved to be irresolute, adamant for drift . . . all-powerful for impotence.’ ” Id., 225, quoting W. Churchill, While England Slept (1938).